DETAILED ACTION
Claim(s) 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/JP2017/015472 submitted on April 17th, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 14th, 2019 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “CELL RE-SELECTION AND HANDOVER BASED ON RADIO CHANNEL CONDITIONS”) 

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Gupta et al. (US 2011/0250892 A1) hereinafter “Gupta”.

Regarding Claim 1,
	Gupta discloses a wireless terminal [see fig. 3, pg. 7, ¶160 lines 1-6, a user terminal or UE “350”] comprising:
	a radio transceiver [see fig. 3, pg. 7, ¶165 lines 1-3, a transceiver “354”] configured to receive a radio signal from any one of the plurality of base stations [see fig. 8: Step “810”, pg. 11, ¶206 lines 4-13, receive first identity information associating the terminal with a first cell and/or first cell identity information identifying a cell from which the context of the terminal is retrieved, provided from a corresponding first base station];
	a storage configured to store first connection identification information and base station identification information [see fig. 8: Step “820”, pg. 11, ¶206 lines 10-15, a memory of the user terminal storing the first identity information associated with a first cell, that is provided from the corresponding first base station], the first connection identification information identifying connection setting information [see pg. 11, ¶202 lines 4-10, the UE maintains first identity information, which includes cell identity information], in a first state [see pg. 10, ¶193 lines 1-9; pg. 11, ¶202 lines 4-10, in a Radio Resource Control (RRC) connected (RRC_Connected) state], about a communication connection between a core network and a first base station of the plurality of base stations [see fig. 5, pg. 6, ¶156 lines 1-7, a backhaul/network controller element “250” coupled to a set of eNBs providing coordination and control for the eNBs, and facilitating communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function] used by the wireless terminal to communicate via the first base station [see fig. 2, pg. 6, ¶159 lines 24-28, UEs moving from a connection with one base station to another base station, such as due to UE mobility, interference, loading, etc., rely on communications between base stations done directly and/or in conjunction with the backhaul network], the base station identification information identifying the first base station [see fig. 6, pg. 11, ¶203 lines 7-13, the first identity also includes a PCI associated with the first cell and eNB “630”, such as PCI1 (e.g., when C-RNTI1 or S-TMSI1 is used)], the first base station providing a first cell adopted as a serving cell which the wireless terminal camps on for the radio signal [see fig(s). 5 & 6, pg. 10, ¶197 lines 10-11, the eNB “630” corresponds with base station “512” and is serving the cell “510”], and the first state being a state in which a radio connection between the wireless terminal and the first base station is disconnected but the communication connection is maintained [see fig. 5, pg. 10, ¶193 lines 1-9, If the connection process between UE “505” and base station “522” continues to the stage of the UE “505” receiving an RRCConnectionRestablishment message from base station “522”, the UE is in a Radio Resource Control (RRC) connected (RRC_Connected) state, and receives and stores second cell identification information (e.g., second cell ID and new UE ID), as well as remove or disregard previous or first cell and UE identities (e.g., first cell ID and UE identification information assigned by the first cell)]; and
	a controller configured to perform control [see fig. 3, pg. 7, ¶165 lines 1-10, a processor “370” performing processing functions] to transmit the first connection identification information and the base station identification information [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, to forward handover between the first cell and a second cell] via the radio transceiver [see fig. 3, pg. 7, ¶165 lines 1-3, through the transceiver “354”] to a second base station providing a second cell when changing the serving cell or a central unit [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, between the user terminal and a second base station of the second cell is initiated. The connection is initiated based on a forward handover, a radio link failure (RLF), and/or some other event] while the wireless terminal is in the first state [see pg. 10, ¶193 lines 1-9; pg. 11, ¶202 lines 4-10, in the Radio Resource Control (RRC) connected (RRC_Connected) state], the central unit processing the radio signal [see fig. 13: Step “1310”, pg. 13, ¶225 lines 1-5, the first identity information sent from the user terminal, is received at a base station], and perform control to store [see fig. 8: Step “820”, pg. 11, ¶206 lines 10-15, for storing], in the storage [see fig. 8: Step “820”, pg. 11, ¶206 lines 10-15, in the memory of the user terminal], second connection identification information for identifying the connection setting information received from the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 7-13, second identity information including PGI2 and C-RNTI2 and a second random number from a second base station].

Regarding Claim 2,
	Gupta discloses the wireless terminal according to claim 1 [see fig. 3, pg. 7, ¶160 lines 1-6, the user terminal or UE “350”], wherein the first base station [see fig(s). 5 & 8: Step “820”, pg. 9, ¶191 lines 1-14; pg. 11, ¶206 lines 10-15, the first cell] comprises:
	a distributed unit configured to transmit or receive the radio signal [see fig. 3, pg. 7, ¶165 lines 1-3, a transceiver “354”], wherein the central unit is provided in the first base station [see fig. 13: Step “1310”, pg. 13, ¶225 lines 1-5, the first identity information sent from the user terminal, is received at a base station] and connected to the distributed unit, wherein the radio transceiver transmits [see fig. 3, pg. 7, ¶165 lines 1-3, the transceiver “354”], to the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, to the second base station], identification information about the central unit of the first base station as the base station identification information [see fig. 6, pg. 11, ¶203 lines 7-13, the first identity also includes a PCI associated with the first cell and eNB “630”, such as PCI1 (e.g., when C-RNTI1 or S-TMSI1 is used)].

Regarding Claim 3,
	Gupta discloses the wireless terminal according to claim 1 [see fig. 3, pg. 7, ¶160 lines 1-6, the user terminal or UE “350”], wherein when changing the serving cell or the central unit [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, during the handover between the user terminal and a second base station of the second cell is initiated. The connection is initiated based on a forward handover, a radio link failure (RLF), and/or some other event], the controller executes processing for establishing communication with the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, a handover between the user terminal and a second base station] according to random access procedure [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure], and the radio transceiver transmits [see fig. 3, pg. 7, ¶165 lines 1-3, the transceiver “354” sending] the first connection identification information and the base station identification information to the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, the forward handover between the first cell and a second cell] in the random access procedure [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure].

Regarding Claim 4,
	Gupta discloses a base station providing a cell [see fig. 3, pg. 7, ¶160 lines 1-6, a base station (i.e., an eNB, HeNB, etc.)], comprising:
	a radio transceiver [see fig. 3, pg. 7, ¶163 lines 6-8, a transceiver “322”] configured to receive a radio signal from the wireless terminal [see fig. 9: Step “641”, pg. 10, ¶198 lines 7-9, receive an “RRC Connection Reestablishment Request message” from UE];
	a communication interface configured to connect to a host node or another base station [see fig. 3, pg. 7, ¶164 lines 8-13, a network connection module “390” providing networking with other systems, such as backhaul connections, connections to CN elements, as well as other base stations/eNBs, such as via module “390”, or with other components]; and
	a controller configured to perform [see fig. 3, pg. 7, ¶164 lines 1-8, a processor “330” performing processing functions such as]: 
	receiving base station identification information and first connection identification information from the wireless terminal [see fig. 9: Step “930”, pg. 12, ¶216 lines 1-4, retrieve context information based on the first identity information provided by the UE] via the radio transceiver [see fig. 3, pg. 7, ¶163 lines 6-8, using the transceiver “322”], the base station identification information identifying another base station [see pg. 11, ¶203 lines 7-13, the first identity including a PCI such as “PCI1” associated with a first cell and eNB], the first connection identification information identifying connection setting information [see pg. 11, ¶202 lines 4-10, the first identity information includes cell identity information], in a first state [see pg. 10, ¶193 lines 1-9, in a Radio Resource Control (RRC) connected (RRC_Connected) state], about a communication connection between a core network and the another base station [see fig. 5, pg. 6, ¶156 lines 1-7, a backhaul/network controller element “250” coupled to a set of eNBs providing coordination and control for the eNBs, and facilitating communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function] which the wireless terminal uses to communicate via the another base station see fig. 2, pg. 6, ¶159 lines 24-28, UEs moving from a connection with one base station to another base station, such as due to UE mobility, interference, loading, etc., rely on communications between base stations done directly and/or in conjunction with the backhaul network], and the first state being a state [see pg. 10, ¶193 lines 1-9, the UE is in a Radio Resource Control (RRC) connected (RRC_Connected) state] in which a radio connection between the wireless terminal and the another base station is disconnected but the communication connection is maintained [see pg. 10, ¶193 lines 1-9, where the connection process between UE and base station continues to the stage of the UE receiving an “RRC Connection Restablishment message” from base station];
	transmitting the first connection identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] to the another base station identified by the base station identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB using the first identity information];
	receiving the connection setting information corresponding to the first connection identification information [see fig. 7: Step “782”, pg. 11, ¶204 lines 26-28, retrieving and storing the UE context] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] from the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, from the other eNB using the first identity information]; and
	associating the connection setting information with second connection identification information [see fig. 9: Step “962”, pg. 12, ¶216 lines 4-7, merging identities (e.g., C-RNT2 and C-RNT2-2) to associate the context information with the merged identity], and transmitting the second connection identification information [see fig. 9: Step “957”, pg. 12, ¶215 lines 13-14, responding with “RRC Connection Reestablishment” message] via the radio transceiver [see fig. 3, pg. 7, ¶163 lines 6-8, using the transceiver “322”] to the wireless terminal [see fig. 9: Step “957”, pg. 12, ¶215 lines 13-14, to the UE].

Regarding Claim 5,	
	Gupta discloses the base station according to claim 4 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], wherein upon receiving the connection setting information[ see fig. 7: Step “782”, pg. 11, ¶204 lines 26-28, retrieving and storing the UE context], the controller [see fig. 3, pg. 7, ¶164 lines 1-8, the processor “330” performing processing functions such as] uses the connection setting information to establish a communication connection between the base station and the core network for the wireless terminal [see pg. 11, ¶202 lines 4-10, regarding the most recent cell to which the UE was connected and UE specific identity information (e.g., S-TMSI1 or PC1 and C-RNTI1].

Regarding Claim 6,	
	Gupta discloses the base station according to claim 4 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], further comprising:
	a storage configured to further store [see fig. 3, pg. 7, ¶160 lines 1-6, a memory “332”]  second base station identification information for identifying the base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 7-13, second identity information including PGI2 and C-RNTI2 and a second random number from a second base station], wherein the controller is configured to [see fig. 3, pg. 7, ¶164 lines 1-8, the processor “330” performing processing functions such as], when determining that the base station identification information received from the wireless terminal is different from the second base station identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, UE 610 uses the first cell identity (e.g., S-TMSI1 or C-RNTI1, first random number and PCI1) in performing the RRC Connection Reestablishment Request procedure, rather than a subsequently received identity (such as PCI2 and C-RNTI2), transmit the first connection identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] to the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB using the first identity information].

Regarding Claim 7,
	Gupta discloses the base station according to claim 4 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], wherein the controller is configured to receive the base station identification information and the first connection identification information [see fig. 9: Step “930”, pg. 12, ¶216 lines 1-4, retrieve context information based on the first identity information provided by the UE] in a random access procedure between the wireless terminal and the base station [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure], and [see fig. 8: Step “830”, pg. 12, ¶207 lines 7-13, second identity information including PGI2 and C-RNTI2 and a second random number from a second base station] in the random access procedure [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure].

Regarding Claim 8,
	Gupta discloses a base station providing a cell [see fig. 3, pg. 7, ¶160 lines 1-6, a base station (i.e., an eNB, HeNB, etc.)], comprising:
	a communication interface configured to connect to a host node or another base station [see fig. 3, pg. 7, ¶164 lines 8-13, a network connection module “390” providing networking with other systems, such as backhaul connections, connections to CN elements, as well as other base stations/eNBs, such as via module “390”, or with other components];
	a storage configured to store [see fig. 3, pg. 7, ¶160 lines 1-6, a memory “332”] connection setting information in association with first connection identification information [see pg. 11, ¶202 lines 4-10, first identity information, which includes cell identity information], the connection setting information including information [see pg. 11, ¶202 lines 4-10, the first identity information includes information], in a first state [see pg. 10, ¶193 lines 1-9, in a Radio Resource Control (RRC) connected (RRC_Connected) state], about a communication connection between a core network and the base station [see fig. 5, pg. 6, ¶156 lines 1-7, a backhaul/network controller element “250” coupled to a set of eNBs providing coordination and control for the eNBs, and facilitating communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function] used by the wireless terminal to communicate via the base station [see fig. 2, pg. 6, ¶159 lines 24-28, UEs moving from a connection with one base station to another base station, such as due to UE mobility, interference, loading, etc., rely on communications between base stations done directly and/or in conjunction with the backhaul network], and the first state being a [see pg. 10, ¶193 lines 1-9, the UE is in a Radio Resource Control (RRC) connected (RRC_Connected) state] in which a radio connection between the wireless terminal and the base station is disconnected but the communication connection is maintained [see pg. 10, ¶193 lines 1-9, where the connection process between UE and base station continues to the stage of the UE receiving an “RRC Connection Restablishment message” from base station]; and
	a controller configured to [see fig. 3, pg. 7, ¶164 lines 1-8, a processor “330” performing processing functions such as], upon receiving the first connection identification information [see fig. 7: Step “782”, pg. 11, ¶204 lines 26-28, retrieving and storing the UE context] via the communication interface unit [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] from another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, from the other eNB using the first identity information], transmit the connection setting information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] via the communication interface unit [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] to the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB].

Regarding Claim 9,
	Gupta discloses the base station according to claim 8 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], wherein the controller is configured to [see fig. 3, pg. 7, ¶164 lines 1-8, the processor “330” performing processing functions such as], upon transmitting the connection setting information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] to the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB using the first identity information], release the communication connection maintained for the wireless terminal and delete the first connection identification information from  [see pg. 14, ¶226 lines 1-5, a connection setup message or a connection reject/release message is sent in response to the connection request. … ].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469